NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1517
                                       ___________

                                    EARL STRONG,
                                             Appellant

                                             v.

                          TOWN OF SMYRNA DELAWARE;
                          SMYRNA POLICE DEPARTMENT
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1-14-cv-00465)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 22, 2015

         Before: GREENAWAY, JR., SCIRICA and RENDELL, Circuit Judges

                           (Opinion filed: September 23, 2015)

                                       ___________

                                        OPINION*
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Earl Strong appeals from the District Court’s dismissal of his

complaint. We will affirm.



                                             I.

       In 2012, Strong filed a complaint against the Smyrna Police Department and two

of its officers in the Superior Court of the State of Delaware. Strong v. Dunning, C.A.

No. K12C-07-005, 2013 WL 3481452 (Del. Super. Ct. June 27, 2013). He asserted

several claims—including false arrest, wrongful imprisonment, malicious prosecution,

and defamation—under state law and 42 U.S.C. § 1983, all of which stemmed from his

March 31, 2012 arrest. The defendants filed a summary judgment motion, which the

Superior Court granted in June 2013, determining that the defendants were entitled to

immunity from state tort liability and from liability under § 1983. Id. at *7. Strong

thereafter filed a motion for reargument, which the Superior Court denied in October

2013. Strong v. Dunning, C.A. No. K12C-07-005, 2013 WL 5784426 (Del. Super. Ct.

Oct. 4, 2013).

       Strong did not appeal from the Superior Court’s judgment. Instead, in May 2014,

he filed a complaint in the District Court against the Town of Smyrna Delaware and the

Smyrna Police Department. Strong’s federal complaint was nearly identical to his




                                        2
Superior Court complaint. His claims, which again included false arrest, wrongful

imprisonment, and malicious prosecution, stemmed from his March 31, 2012 arrest. The

defendants filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

arguing that Strong’s claims were barred by the doctrine of res judicata. The District

Court agreed, and entered an order dismissing the case on January 26, 2015.1

       Strong timely appealed.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291, and exercise plenary review over

dismissals based on res judicata (also called claim preclusion). See Elkadrawy v.

Vanguard Grp., Inc., 584 F.3d 169, 172 (3d Cir. 2009). A federal court must give full

faith and credit to a final state-court judgment. Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 293 (2005). And as the District Court explained, when deciding

whether the doctrine of res judicata applies, we look to state law to determine what effect

to give state-court judgments. See Turner v. Crawford Square Apts. III, L.P., 449 F.3d

542, 548 (3d Cir. 2006).

       Under Delaware law, res judicata operates to preclude a later-filed claim where:


1
  Although the defendants attached documents from the state court proceeding to its
motion, the District Court did not need to convert the motion into one for summary
judgment, as “[t]o resolve a 12(b)(6) motion, a court may properly look at public records,
including judicial proceedings, in addition to the allegations in the complaint.” S. Cross
Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir.
1999).




                                        3
              (1) the original court had jurisdiction over the subject matter
              and the parties; (2) the parties to the original action were the
              same as those parties, or in privity, in the case at bar; (3) the
              original cause of action or the issues decided was the same as
              the case at bar; (4) the issues in the prior action must have
              been decided adversely to the appellants in the case at bar;
              and (5) the decree in the prior action was a final decree.

LaPoint v. AmerisourceBergen Corp., 970 A.2d 185, 192 (Del. 2009) (quoting Dover

Hist. Soc’y, Inc. v. Dover Planning Comm’n, 902 A.2d 1084, 1092 (Del. 2006)).

       In this case, the District Court correctly determined that all of the elements

necessary for res judicata to apply were satisfied, and therefore, that Strong’s claims were

barred. First, the Superior Court had jurisdiction over the parties and Strong’s state tort

and § 1983 claims. See Abdul-Akbar v. McKelvie, 239 F.3d 307, 318 (3d Cir. 2001)

(“State courts have concurrent jurisdiction over § 1983 cases.”). Additionally, the federal

and state cases involved the same parties,2 Strong’s claims were denied by the Superior

Court’s summary judgment decision, his motion for reargument was denied, and he did

not appeal from the Superior Court’s judgments. See Allied Artists Pictures Corp. v.

Baron, 413 A.2d 876 (Del. 1980) (“[A] decision on a motion for summary judgment is a

final decision on the merits, which enables the defense of res judicata to be raised in

subsequent actions between the parties.”).


2
  The Superior Court stated that the Town of Smyrna was the proper municipal defendant
rather than the Police Department, but that “[g]iven the liberal standard for construing pro
se pleadings, the Court will treat Plaintiff’s claims against the Police Department as
claims against the Town of Smyrna.” Strong, 2013 WL 3481452, at *1 n.1.




                                         4
       Finally, scrutiny of the complaints leaves no doubt that the claims in both the state

and federal cases arise from the same “common nucleus of operative fact” or transaction.

See LaPoint, 970 A.2d at 193. Strong’s claims arise out of his March 31, 2012 arrest,

which was also the basis of his state court action. Under Delaware law, res judicata bars

litigation “between the same parties if the claims in the later litigation arose from the

same transaction that forms the basis of the previous litigation.” Maldonado v. Flynn,

417 A.2d 378, 381 (Del. Ch. 1980.) Thus, even had Strong not brought nearly identical

claims in both lawsuits, any claims that derived from his March 31, 2012 arrest were

barred by res judicata.

       In short, all of the elements for invoking res judicata to bar Strong’s federal

complaint were met. Accordingly, we will affirm the District Court’s judgment.

Strong’s motion for default is denied.




                                         5